UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7402


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

EVANGELO RANDOLPH BOWDEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:08-cr-00084-D-1; 7:12-cv-00213-D)


Submitted:   February 27, 2014                Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


G. Alan DuBois, Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Evangelo Randolph Bowden seeks to appeal the district

court’s order granting in part and denying in part his 28 U.S.C.

§ 2255    (2012)    motion.      We    dismiss    the     appeal     for    lack   of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens     the    appeal   period     under    Fed.    R.    App.   P.    4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on July 1, 2013.        The notice of appeal was filed on September 3,

2013.     Because Bowden failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal   contentions     are    adequately     presented      in    the

materials      before   this   court    and    argument      would   not    aid    the

decisional process.



                                                                           DISMISSED

                                         2